Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 1 of 31 Pageid#: 5

                                                                                  FILED IN THE CLERK'S OFFICE
                                                                                   ROCKINGHAM COUNTY. VA

                                                                                aEC 2 8 2020
VIRGINIA:                                                                       (;!!!--- DEPUTY CLERK
                     IN THE CIRCUIT COURT OF ROCKINGHAM COUNTY

ASHLEY ADAMS,

        Plaintiff,

V.
                                                      Case No.   ~~Q .. y\o?-1
ROCKINGHAM COUNTY
Department of Parks and Recreation
20 East Gay Street
Rockingham, Virginia 22802

        Defendant,


SERVE:
Thomas H. Miller, Esq., County Attorney
Rockingham County Administration Center
20 East Gay Street
Han-isonburg, Virginia 22802


                                          COMPLAINT

        NOW COMES Plaintiff Ashley Adams, by and through undersigned counsel, and for her

complaint against Defendant, Rockingham County, ("Defendant" or "Rockingham") alleges as

follows:

                                        INTRODUCTION

     I. Plaintiff Ashley Adams brings this action against Defendant pursuant to Title VII of the

        Civil Rights Act of 1964, 42, U.S.C. § 2000e et seq., as amended by the Pregnancy Dis-

        crimination Act of 1978, 42 U.S.C. § 1981A (''Title VII"). Accordingly, it was unlawful

        for Defendant to discriminate against and harass Ms. Adams' because she was female and

        because she was pregnant or to retaliate against her for engaging in protected activity.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 2 of 31 Pageid#: 6




    2. Ms. Adams brings this action against Defendant for damages arising out of gender discrim-

        ination pursuant to Title VII of the Civil Rights Act of 1964.

                                              PARTIES

    3. At all times relevant to the Complaint, Plaintiff has been and is a resident of Virginia.

    4. From December 2014 to November 2, 2017, Plaintiff Ashley Adams was an employee of ·

       Defendant Rockingham County.

    5. Defendant Rockingham County conducts business operations from its Harrisonburg-based

       Administrative Office Building located at 20 East Gay Street, Harrisonburg, Virginia

       22802.

                                          JURISDICTION

A. Subiect Matter Jurisdiction

   6. The court has jurisdiction over the claims in this action pursuant to Va. Code Ann, § 17 .1-

       513, because the subject matter of Plaintiffs claims is premised on civil claims.

B. Personal Jurisdiction

   7, This Court may properly maintain personal jurisdiction over Defendant because Defendant

      conducts business within this state and judicial district.

                                               VENUE

   8. Venue is proper in this Court pursuant to Virginia Code Ann§ 8.0J-262 because the Defend-

      anCs principal place of business is located within this judicial district.

                                ADMINISTRATIVE PROCESS

   9. Prior to instituting this action, Plaintiff filed a complaint with the Equal Employment Op-

      portunity Commission ("EEOC,,) on March 12, 2018. See Exhibit A.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 3 of 31 Pageid#: 7




     10. On or about July 23, 2019, the EEOC issued a cause finding specifying that there is rea-

        sonable cause to believe that Title VII of the Civil Rights Act of 1964, as amended, has

        been violated. See Exhibit B.

     11. On September 29, 2020, the EEOC issued a Notice of Right to Sue and Conciliation Fail-

        ure. See Exhibit C.

     12. Ms. Adams' suit is timely filed with this Court.

                                  FACTUAL BACKGROUND

     13, Ashley Adams began her employment with Rockingham County as Economic Develop-

        ment and Tourism Coordinator in December 2014. She began work as an intern when she

        was a senior at James Madison University. After four weeks Defendant hired her full time.

    14. Ms. Adams' direct supervisor was Ashton Rawley, whose peer supervisor, Bart Bridges,

        worked in the same office with Ms. Rawley and Ms. Adams. Her second-line supervisor

       was Kathy McQuain, Ms. McQuain he]d the position of Director of Parks and Recreation

       and was a close family friend of Mr. Bridges. Rockingham County's Human Resources

       representative to the office, Jennifer Mongold, was also a friend of Mr. Bridges.

    15. From Ms. Adams' first weeks on the job, she received warnings from female coworkers

       that she should watch out because Bart Bridges was "handsy." Various staff, including

       those interviewed by Defendant's investigator1, Kate Fitzgerald, told Ms. Adams about

       what she later observed herself and eventually experienced: Mr. Bridges regularly rubbed

       the necks and shoulders of interns and subordinate staff without invitation. Mr. Bridges




1 After Ms. Adams contacted Rockingham's Board of Supervisors raising her allegations of sexual
harassment and hostile work environment on November 2, 2017, Rockingham initiated an inves-
tigation into Ms. Adams' claims and subsequently retained Ms. Fitzgerald to conduct an independ-
ent investigation.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 4 of 31 Pageid#: 8




       soon began giving "massages" to Ms. Adams, at which time he whispered messages into

       her ear such as "you smell good." Mr. Bridges also engaged in inappropriate "locker room,,

       talk throughout the office concerning his opinions about the bodies or appearance of female

       employees, sexual photos from the internet, and his own sex life. Ms. Adams was uncom-

       fortable hearing this talk, especially because Mr. Bridges expected Ms. Adams and the

       other staff to engage him and laugh about topics that were inappropriate and unacceptable.

       However, because Ms. McQuain was usually present and engaged Mr. Bridges when he

      made these comments, Ms. Adams knew that reporting his comments to Ms. McQuain

      would not have any effect.

   J6. In the fall of 2016, intern Michael Dawson reported to Ms. Adams through a series of text

      messages that the previous summer, Mr. Bridges had made him uncomfortable by touching

      his neck and shoulders without invitation, and regularly made inappropriate comments

      about other workers in the office. Mr. Dawson also reported to Ms. Adams that when Mr.

      Bridges saw a photo of Mr. Dawson's younger sister, he (Mr. Bridges) started texting Mr.

      Dawson questions and comments about his sister, including asking him "when she will be

      of age.,, Concerned, and knowing based on Mr. Bridges reputation and her own experience

      that Mr. Dawson's report was true, Ms. Adams reported Mr. Dawson's text messages to

      Ms. McQuain.

   17. As a result of Ms. Adams' report to Ms. McQuain, Ms. McQuain alerted County Admin-

      istrator Stephen King, who called a meeting with Ms. Adams, Ms. McQuain, and Ms. Mon..

     gold. At the meeting, Mr. King instructed Ms. Adams not to talk about Mr. Dawson,s

     claims or text messages. He then instructed Ms. Adams to leave the meeting while the

     remaining individuals continued to meet.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 5 of 31 Pageid#: 9




    18. After the meeting with Mr. King, Mr. Bridges stopped making inappropriate jokes and

       comments for about a week before resuming his usual course of conduct of making inap-

       propriate comments and engaging in unwanted touching.

    19. ln November 2016, Ms. Adams became pregnant. After Ms. Adams announced her preg..

       nancy in the office, Mr. Bridges resumed making inappropriate sexual and/or pregnancy-

       related comments. For example. he "joked,, that the baby "might be [his]:' suggesting that

       he and Ms. Adams had engaged in a sexual relationship.

   20. Mr. Bridges also suggested on multiple occasions that the baby had been fathered by one

      or another of Ms. Adams' coworkers, including but not limited to, Howard Taylor and

      Dontae Gholson, '~oking" that "the baby might come out half black.,. Mr. Bridges' inap-

      propriate comments were distressing for Ms. Adams and her fiance as well as her cowork~

      ers, who sympathized with her in private. However, because Ms. McQuain (Mr. Bridges'

      supervisor) was frequently present when Mr. Bridges made his comments and because she

      laughed at and seemed to enjoy his "jokes," thus encouraging Mr. Bridges' illegal actions,

      Ms. Adams reasonably believed that reporting his conduct would not change anything be-

      sides putting her at risk of retaliation.

   21. Both Mr. Bridges and Ms. McQuain made 'jokes" about Ms. Adams not returning to work

      after her maternity leave, suggesting they both expected this outcome. Ms. Adams was

      shocked at management's reaction to her impending parenthood, particularly because when

      her male coworker, Jeny West, took·paternity leave in June 2015, no one, including Mr.

      Bridges, made any similar comments about him.

  22. In April 2017, when Ms. Adams' direct supervisor, Ms. Rawley, returned from maternity

      leave for a few weeks before resigning to stay home with her newborn twins, these
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 6 of 31 Pageid#: 10




        comments directed at Ms. Adams by Mr. Bridges and Ms. McQuain intensified. In May

        2017, Mr. Bl'idges made another comment about Ms. Adams becoming a stay-at-home

        mom during an interaction involving several other male coworkers. Even though she im-

        mediately told Mr. Bridges his comment was inappl'opriate, Mr. Bridges and the other men

        just laughed at her and told her she was being "hormonal" because she was pregnant.

    23. Later in May 2017. Ms. McQuain promoted Mr. Bridges to the position of Parks and Rec-

        reation Manager. Ms. Adams became concerned about his growing influence in the de-

        partment in light of his ongoing harassing comments and Rockingham,s clear indifference

        to his actions. Accordingly, Ms. Adams set up a meeting with Human Resources Director

        Jennifer Mongold and reported het· concerns that Mr. Bi-idges and Ms. McQuain frequently

        made inappropriate comments about her pregnancy and/or about her not returning from

        maternity leave despite her having informed them she intended to return to work. These

       comments include, but are not limited to an instance when, during their monthly staff meet-

       ing, Ms. Adams was preparing to give her report when Mr. Bridges yelled out, "No, next,

       skip Ashley. We all know she is not coming back." Ms. Adams was upset and explained

       that she wanted the opportunity to give her report, as everyone else had been allowed to

       do. Mr. Bridges replied, "there are the pregnancy hormones."

    24. Ms. Adams also reported her concern that Ms. McQuain had told Jerry West, her coworker,

       that management was planning to fill Ms. Rawley's position with an internal candidate

       without sharing this information with anyone else in the department. Ms. Adams informed

       Ms. Mongold that Mr. West had fewer duties and less responsibility than she did 2 , yet Ms.




2Mr. West, who is Ms. McQuain's cousin, submitted less than twelve programs each season and
oversaw one, while Ms. Adams submitted, created and/or oversaw over 100 programs each season.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 7 of 31 Pageid#: 11




       McQuain was treating him more favorably because Ms. Adams was pregnant and would

       be taking maternity leave. Ms. Mongold simply stated she would take Ms. Adams' report

       under advisement.

    25. The day after Ms. Adams reported Ms. McQuain's preferential treatment of Mr. West to

       Human Resources, Ms. McQuain she texted Ms. Adams in all-caps and instructed her, "I

       NEED TO SEE YOU IN MY OFFICE AFTER MY MEETING." In a face-to ..face meeting

       later that day, Ms. McQuain berated Ms. Adams for "running to HR" about her "issues.>'

    26. The following day, Ms. Adams informed Rockingham Cowity Administrator, Stephen

       King, about Ms. Mongold's favoritism and Ms. McQuain's retaliatory conduct. Mr. King

       spoke informally with Ms. Mongold but not with Ms. McQuain. Mr. King did not impose

       discipline on either Ms. Mongold or Ms. McQuain for retaliating against Ms. Adams after

       she reported nepotism. Ms. Mongold and Ms, McQuain' s retaliatory response to Ms. Ad-

      ams' report, which included Ms. McQuain,s comment that Ms. Adams "can run and cry to

      the County Administrator again if you want:' had a chilling effect on Ms. Adams and made

      her feat-ful to report Mr. Bridges' ongoing harassment, particularly because he was a close

      family friend of both Ms. Mongold and Ms. McQuain and who regularly socialized with

      them.

   27. In late April or early May, shortly before Ms. Rawley's last day with Rockingham County,

      Ms. Rawley>s position of Recreation Programs Supervisor officially opened to applicants.

      Ms. Adams submitted an application, along with two other internal candidates and three

      external ones. The day after Ms. Adams applied, Ms. Rawley told Ms. Adams in person

      that she had spoken with Ms. McQuain and that Ms. McQuain did not want to hire Ms.

      Adams to the position. Ms. Rawley said Ms. McQuain specifically stated, "Ashley won,t
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 8 of 31 Pageid#: 12




       be any good to me since she•s going on maternity leave." Ms. Rawley was offended by

       Ms. McQuain•s stance since at that time Ms. Rawley had recently returned from maternity

       leave herself.

    28. Ms. Mongold interviewed Ms. Adams for the position only after she had interviewed all

       the other candidates, all male. Ms. Adams' interview was the only one Ms. McQuain did

       not attend, although Ms. McQuain was, in fact, in the office that day. When Ms. Adams

       raised this issue, Ms. Mongold stated Ms. McQuain could not attend because she had meet-

       ings that day. Ms. Adams requested a second interview with Ms. McQuain present so that

       alI the interviews would be conducted under the same circumstances. Although Ms. Mon•

       gold refused this request, Ms. McQuain invited Ms. Adams to a one-on-one interview using

       Ms. Mongold's interview notes. Dul'ing this interview, Ms. McQuain asked Ms. Adams

      several questions specific to her pregnancy such as, "Do you know how hard it is to return

      to work after having a baby?" and "Do you think you can come back to work after having

      a baby?" Later that week, Ms. McQuain stated to Ms. Adams that she uthought long and

      hard and came to a decision over the weekend, 0 essentially admitting that her one-on-one

      interview with Ms. Adams was purely pro forma and nothing more than an attempt to give

      the illusion of having treated Ms. Adams' candidacy with the same gravity as the two male,

      non-pregnant internal candidates she interviewed.

   29. By the summer, Ms. Adams' pregnancy was visible, and in addition to the inappropriate

      comments, Mr. Bridges repeatedly touched Ms. Adams despite her requests that he not

      touch her. In front of witnesses, he rubbed Ms. Adams' beJly and placed his hands on her

      hips. Although Ms. Adams loudly stated, "stop touching me please:' Mr. Bl'idges simply

      switched to rubbing her shoulders and teJling her she "need[s] to relax."
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 9 of 31 Pageid#: 13




    30. Mr. Bridges also made egregiously sexist, objectifying comments about Ms. Adams. For

       example, he •~oked" that Ms. Adams should be a stripper "on amateur night at Paradise

       City on Thursdays,, - a strip club in West Virginia - so that she could afford to be a stay-

       at-home mother after she gave birth. He also repeatedly told her, "1 know you have the.

       moves (to be a stripper)» while winking at Ms. Adams.

    31. Mr. Bridges repeatedly asked Ms. Adams if she and her fiance, DJ, still had sex "even

       though you're pregnant" and whether DJ "pokes the baby in the eye." After making these

       disgusting comments, Mr. Bridges openly discussed his sexual relations with his wife when

       she was pregnant.

    32. Ms. Adams showed one of her coworkers an ultrasound and Mr. Bridges looked at it and

       began 1·eferencing her unborn baby as "my gummy bear" and would send Ms. Adams text

       messages asking how "[his] gummy bear is doing?" One ultrasound picture showed Ms,

       Adams' unborn child with her legs over her head and Mr. Bridges stated, "thafs how the

       baby was made too."

   33. Mi-. Bridges also commented to Ms. Adams, with coworker Dontae Gohlson present, that

      he was "happy his wife tore,, during the birth of one of their children because this "made

      the doctor stitch her up tighter,,, and said that Ms. Adams' fiance "should hope you tear

      too.,, Afterward, Mr. Gohlson approached Ms. Adams to tell her how shocked he was by

      Mt·. Bridges' highly inappropriate comments.

   34. Throughout 1he last few months of Ms. Adams' pregnancy, Mr. Bridges often approached

      Ms. Adams, squatting down into a baseball catchers position, placing his hands at the back

      of Ms. Adams' thighs and say, "if you are lubed up and cough, I am ready to catch the

      baby", "push'', or "lube up."
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 10 of 31 Pageid#: 14




     35. Due to the ongoing stress, anxiety and humiliation she endured, Ms. Adams was forced to

        begin her maternity leave earlier than she planned, thus reducing the FMLA time she would

        have to spend caring for her newborn after the baby's birth. Ms. Adams underwent numer-

        ous stress tests while pregnant, as stress has been medically proven to delay labor, and was

        two weeks past her due date when she had a Caesarian delivery of her newborn child.

    36. On September 14, 2017, Ms. Adams returned to her Coordinator job. She requested and

        received permission from Ms. McQuain to take breaks once or twice per day to express

        breast milk - a practice Ms. McQuain later stated dul'ing investigation that Ms. Adams was

       ''adamant,, about., Ms. McQuain reluctantly approved Ms. Adams' breaks despite the fact

       that the Pregnancy Discrimination Act and the Patient Protection and Affordable Care Act

       specifically require employers as large as Rockingham County to provide nursing mothers

       private space and reasonable break time for expressing breast milk.

    37. On multiple occasions between September and November 2017, when Ms. Adams closed

       her office door to express milk (with a sign on the door notifying coworkers of same), Mr.

       Bridges jiggled the door handle and call out inappropriate comments such as, "hey, you

       got my milk in there? I have cookies, n The sign provided by Defendant was a laminated

       picture of a cow. When Ms. Adams went to the staff kitchen space to refrigerate her milk,

       Mr. Bridges made inappropriate comments about her breast size before and after pumping,

       including pointing at her breasts and saying, "that's all those things made?" and also com..

       ments about drinking her breast milk. Mr. Bridge's extreme harassment led Ms. Adams to

       avoid pumping at work, suffering discomfort until she could get home. Mr. Bridges' mis•

      conduct had a direct and negative impact on her milk supply and her ability to breastfeed

      her baby.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 11 of 31 Pageid#: 15




     38. In October 201 7, Ms. Adams and several other coworkers were working at their desks

        when Mr. Bridges came into the workspace and announced he would help one of Ms. Ad-

        ams' female coworkers (Regina Phillips), who was single, "find a boyfriend." He immedi-

        ately took over Ms. Phillip's workstation and logged onto the personals section of

        Craigslist.com, where he began clicking through ads with pornographic
                                                                     ,        images whHe call-

        ing attention to the screen. Although Ms. Adams was extr~mely uncomfortable in the situ-

        ation and observed that her coworkers felt the same based on their facial expressions, she

        also saw that Ms. McQuain was present in the room and was encouraging Mr. Bridges,

        laughing along with him when he made his inappropriate "jokes."

    39. Based on her experience, she knew and was fearful that reporting Mr. Bridges' behavior to

        Ms. McQuain not only put her at risk of retaliation but also that reporting his conduct would

       change nothing, as Ms. McQuain not only witnessed and countenanced his misconduct, but

       actively encouraged it.

    40. On November 2, 2017, Ms, Adams sent an email to Rockingham County supervisors, and

       County Administrator Stephen King, describing Mr. Bridges' harassment as the basis for

       her constructive discharge from Rockingham County.

    41. In early November 2017, after Ms. Adams submitted an email detailing the harassment she

       had been experiencing and an explanation of how it had forced her out of her job, Rock-

       ingham County initiated an internal investigation. On several occasions, Rockingham

       County pressured Ms. Adams to participate in the investigation, going so far as to have

       Jennifer Mongold call Ms. Adams directly and request that she physically go to Rocking-

       ham County offices to be interviewed even after Ms. Adams' counsel had communicated

       to Rockingham County that Ms. Adams was represented by counsel.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 12 of 31 Pageid#: 16




     42. In light of Ms. Adams' adversarial stance toward Rockingham County and separation from

        employment with Rockingham County, she did not participate in the investigation.

     43. Despite Ms. Adams' non-participation, the investigator, Kate Fitzgerald, concluded based

        on the evidence supplied by Ms. Adams' coworkers that Bart Bridges and Kathy McQuain

        had engaged in egregious misconduct.

                                      CAUSES OF ACTION

                                             COUNTI

                     PREGNANCY DISCRIMINATION IN VIOLATION OF
                  TITLE VII AND THE PREGNANCY DISCRIMINATION ACT

    44. Plaintiff re-alleges and incorporates all allegations of this CompJaint as if fully set forth

        herein.

    45. In Violation of Title VII, as amended by the Pregnancy Discrimination Act, Defendant

        discriminated against and harassed Ms. Adams after learning she was pregnant.

    46. Rockingham County treated Jerry West, a male, better than Ms. Adams, when he went on

        paternity leave in June 2015 without receiving any inappropriate comments.

    47. Defendant Rockingham County acted with malice and reckless indifference to Ms. Adams'

       rights under Title VII° and the Pregnancy Discrimination Act when it discriminated against

       her, harassed her, and denied her a fair opportunity for career advancement.

    48. As a direct and proximate result of Defendant's conduct, Ms. Adams has suffered damages

       in the fonn of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct

       and proximate result of Defendants' conduct, Ms. Adams will suffer additional damages in

       the form of lost future earnings, benefits, and/or other prospective damages.

    49. As a further direct and proximate result of Defendant's conduct, Ms. Adams has suffered

       mental and emotional pain, distress, and discomfort.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 13 of 31 Pageid#: 17




     SO. In engaging in the conduct alleged herein, Defendant acted maliciously and/or outra-

        geously toward Plaintiff, with conscious disregard for her known rights and with the inten-

        tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-

        ship to Plaintiff. In so acting, Defendant deliberately and intentionally injured Ms. Adams.

     51. Finally, Plaintiff is entitled to costs and reasonable attorneys' fees pursuant to 42 U.S.C. §

        2000e-5(k).

                                             COUNT II

                  SEX DISCRIMINATION IN VIOLATION OF TITLE VII

    52. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth

        herein.

    53. In violation of Title VII, Defendant discriminated against Plaintiff on the basis of her sex,

        by failing to prevent Mr. Bridges from touching Ms. Adams and making inappropriate

       comments to and about Ms. Adams.

    54. Rockingham County treated Jerry West and Howard Taylor, both male and not pregnant,

       better than Ms. Adams, allowing them a fair opportunity to interview and be considered

       for a career advancement.

    55. Rockingham did not subject its male employees who took paternity leave to any abuse or

       hostile work environment.

   ·56. In taking the above.. described discriminatory actions, Defendant acted with malice and

       reckless indifference to Ms. Adam,s rights under Title VII.

   51. As a direct and proximate result of Defendant's conduct, Ms. Adams has suffered damages

       in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 14 of 31 Pageid#: 18




        and proximate 1·esult of Defendants' conduct, Ms. Adams will suffer additional damages in

        the form of lost future earnings, benefits, and/or other prospective damages.

     58. As a further direct and proximate result of Defendant's conduct, Ms. Adams has suffered

        mental and emotional pain, distress, and discomfort.

     59. In engaging in the conduct alleged herein, Defendants acted maliciously and/or outra-

        geously toward Plaintiff, with conscious disregard for her known rights and with the inten-

        tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-

        ship to Plaintiff. In so acting, Defendants deliberately and intentionally injured Ms. Ad-

        ams ..

    60. Finally, Plaintiff is entitled to costs and reasonable attorneys• fees pursuant to 42 U.S.C. §

        2000e-S(k).

                                     COUNT III
                       RETALIATION IN VIOLATION OF TITLE VII

    61. Plaintiff re-alleges and inco1·porates all allegations of this Complaint as if ful)y set forth

       herein.

    62. Ms. Adams repeatedly reported the abusive and illegal conduct to her supervisors. Her

       supervisors also repeatedly witnessed the abusive and illegal conduct.

    63. In violation of Title VII, Defendant retaliated against Ms. Adams for engaging in protected

       activity by denying her the opportunity for career advancement and by continuing to sub-

       ject her to more abuse and harassment and by failing to correct the illegal actions of its

       employees and subjecting Ms. Adams to an intolerable work environment.

   64. There is a clear nexus between Ms. Adams' reports of illegal harassment and Rocking-

       ham's actions and inactions.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 15 of 31 Pageid#: 19




     65, As a direct and proximate t'esult of Defendant's conduct, Ms. Adams has suffered damages

         in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct

        and proximate result of Defendant's conduct, Ms. Adams will suffer additional damages

        in the form of lost future earnings, benefits, and/or other prospective damages,

     66. As a fu11her direct and proximate result of Defendant's conduct, Ms. Adams has suffered

        n1ental and emotional pain, distress, and discomfort.

    67. In engaging in the conduct alleged herein, Defendants acted maliciously and/or outra-

        geously toward Plaintiff, with conscious disregard for her known rights and with the inten-

        tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-

        ship to Plaintiff. In so acting, Defendants deliberately and intentionally injured Ms. Ad-

        ams..

    68. Finally, Plaintiff is entitled to costs and reasonable attorneys' fees pursuant to 42 U.S.C. §

        2000e-S(k),

                                                 COUNTIV

                 HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

    69. Plaintiff re ..alleges and inco1·porates all allegations of this Complaint as if fully set forth

       herein.

    70. In violation of Title VII, Defendant knowingly created and maintained a hostile work en-

       vironment directed at Ms. Adams on the basis of her gender and her pregnancy and in

       retaliation for reporting harassment and objecting to it.

    71. As alleged, above, the conduct of Mr. Bridges, Ms. McQuain and other Rockingham em-

       ployees was unwelcome to Ms. Adams and despite her requests that the conduct cease,

       these individuals continued to subject her to abuse and harassment.
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 16 of 31 Pageid#: 20




     72. As alleged, above, the hostile work environment created and maintained by Rockingham

        was severe and pel'vasive and effectively altered the conditions of Ms. Adams' employ-

        ment.

     73. As the direct and proximate result ofRockingham's illegal actions, Ms. Adams has suffered

        severe emotional distress, pain and suffering.

                         COUNT V - CONSTRUCTIVE DISCHARGE

    74. Plaintiff re-alleges alleges and incorporates all allegations of this Complaint as if fully set

        forth herein.

    75. As described, above, Rockingham engaged in a pattern and practice of subjecting Ms. Ad-

        ams a severe hostile work environment, the result of which was to fundamentally alter the

        terms and conditions of her employment.

    76. As the direct and proximate result ofDefendanCs actions, Defendant subjected Ms. Adams

        to an intolerable working environment to such a degree that it effectively terminated her

       employment on or about November 2, 2017 when she "resigned 0 her position with Rock-

        ingham.

    77. Rockingham was aware of the intolerable conditions to which it subjected Ms. Adams but

       was grossly indifferent to its actions or the effects its actions had on Ms. Adams.

    78. As the direct result of this constructive termination, Ms. Adams has suffered lost wages.


                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


                                     PRAYER FOR RELIEF
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 17 of 31 Pageid#: 21




         WHEREFORE, Plaintiff, Ashley Adams, respectfully requests that this Honorable Court

  enter judgment in her favor on all Counts of her Complaint and against Defendant, Rockingham

  County, and that she be awarded the following relief:

         a. Back pay in an amount to be determined;

         b. Front pay in an amount to be determined;

        c. Compensatory damages for her emotional distress, pain and suffering, in an amount

            to be determined, but no less than $200,000.

        d. Medical and other costs incurred as a result of Defendant's action;

        e. Reasonable attorneys' fees and court cost associated with this suit;

        f. Award of prejudgment interest, costs, and disbursement, as appropriate herein; and

        g. Such other, further relief as this Court and jury deems just 01· appropriate.



 Dated: December 22, 2020

                                                      Respectfully Submitted,

                                                     Isl Joanne Dekker
                                                     Joanne Dekker
                                                     Virginia State Bar No. 29941
                                                     The Spiggle Law Firm, PLLC
                                                     4830A 31st St., S., Suite A
                                                     Arlington, Virginia 22206
                                                     (202) 449-8527 (main number)
                                                     (703) 215-1123, ext. 1 (direct dial)
                                                     (202) 517-9179 (fax.)
                                                     idekker@spigglelaw.com
                                                     Counsel for Plaintiff, Ashley Adams
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 18 of 31 Pageid#: 22




          EXHIBIT A
     Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 19 of 31 Pageid#: 23




     eeoo Foon 6 (&'On
                                                                                                  Charge Presented to:        Agency{ies) Charge No(s):
                    CHARGE OF DISCRIMINATION
           This ronn Is erfoctod by the Pdvscy Ac:t of 1974, See enclosed Prtvac;y Act            __ FEPA
                  Slatoment and Olher IAformaUon boforG complellng lhla fonn.                      X EEOC
                                                                                                                            438-2017-00066

                                                                                                                       and EEOC
 Name (Indicate Mr. Ms. Mrs.)
 Ms. Ashlev Adams
                                                                        State or local Aaonov. If anv
                                                                                        ~     Home Phone (Incl. Area Code)
                                                                                             (978 )·4 76-1993
                                                                                                                                     I04/25/1992
                                                                                                                                            Date of Birth

 Street Address                                                          City, State and ZIP Code
     2332 Breckenridge Ct.                       Harrisonbura, VA 22801
 Named ts the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency


 Rocklnaham County (VA)
                                                                                         I
 That I believe Discriminated Aaalnst Me o'r Others. (If more than two list under PARTICULARS below.>
 Name                                                                  No. Employees, Members
                                                                       50+                       (540)-564-3000
                                                                                                                       I
                                                                                                 Phone No. (Include Area Code)
                                                                                                                          .
 Street Address                                           City, State and ZIP Code
   20 East Gay St.
 Name
                                   Harrisonbura. VA 22802
                                                                                         1No. Employees, Members      I Phone No. (Include Area Code)

 Street Address                                                         City, State and ZIP Code

 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                          DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                  Earllest     Latest
 _RACE              COLOR          _x SEX         _ RELIGION                   NATIONAL ORIGIN                  05-01-2017   November 2017
                -                                                         -
 X RETALIATION _ AGE _ DISABILITY X OTHER (Specify below.)                                                     _   CONTINUING ACTION


THE PARTICULARS ARE (If additional paper Is needed, attached extra sheet(s)):


Sex & Pregnancy Discrimination.

Sexual Harassment (Since December 2014)

Please, see attached document for further details.




I want this charge flied with both the EEOC and the State or local Agency,                       NOTARY - When necessary for Slate and Local Agency
If any. I will advise the agencies If I change my address or phone number                        Requirements
and I will cooperate fully with them In the processing of my charge In
accordance with their procedures.


I declare under penalty of perjury that the above is true and                                   I swear or affirm that I have read the above charge and
correct.                                                                                        that It Is true to the best of my knowledge, Information and
                                                                                                belief.
                                                                                                SIGNATURE OF COMPLANANT


03-12-2018

 Date
                      ~         Charging Party Signature
                                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                (month, day, year) March, 12, 2018
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 20 of 31 Pageid#: 24




          EXHIBITB
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 21 of 31 Pageid#: 25



                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                               Richmond Local Office
                                                                                      400 N. 8'11 Street, Suite 350
                                                                                           RJchmond, VA 23219
                                                                      Intake lnformaUoa Choup: (800) 669-4000
                                                                 Intake lnfonnatJon Oroup TfY: (800) 661)-4820
                                                                           RJclunond Status Uoo: (866) 4D8·8075 •
                                                                                     Dhllel DfaJ: (804) 171-2200
                                                                                            TTY(804)111·2227
                                                                                            FAX (804) 771-2224
                                                                                         Wcbsltr. WWW,CfflCtBPY



                                                               Charge Number: 438-2018-00066


  Ashley Adams
  2332 Breckenridge Court
  Harrisonburg, Virginia 22801


                        Charging Party

  Rockingham County
  Department of Parks and Recreation
  20 Bast Oay Street
  Rockingham, Virginia 22802


                       Respondent


                                       DETERMINATION

 Under the authority vested in me by the Conuriission, I issue the following detennination on the
 merits of this charge. Respondent is an employer within the meaning of Title VII of the Civil
 Rights Act of 1964, as amended, 42 U.S.C. §2O00et ~ ("Title VII"), and timeliness, deferral,
 and all other requirements for coverage have been met.

 Charging Party alleges Respondent subjected her to a hostile work environment, a sexually:
 hostile work environment and denied her a promotion to Recreation Supervisor, baaed on her sext
 female and pregnancy, in violation of Title VII.

 Examination of the evidence shows that Charging Party was subjected to unwelcome comments
 and conduct by a male Department Manager, The comments and conduct were based on
 Cl)arging Party's sex, female and pregnancy, and were sufficiently severe or pervasive to alter
 her working conditions and create a hostile work environment. Respondent is liable for the
 harassment and sexual harassment of Charging Party as it knew or should have known about the
 conduct and failed to take reasonable care to prevent and promptly correct the behavior. In the
 alternative, liability may be imputed to Respondent because the harassment was perpetrated by
 an individual with direct or successively higher authority over Charging Party, and Respondent
 cannot establish an affirmative defense to liability. The evidence shows the Department Head
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 22 of 31 Pageid#: 26



  Letter of Detennination
  EEOC Charge Number: 438-2018-00066
  Page2
   was aware of the Department Manager,s behavior but failed to take action to correct it. Tho
   evidence further shows that Charging Party complained a.bout the difference in treatment to
  Human Resources when she complained that 'boys; were given preferential treatment as
  compared to 'girls.' No evidence was provided to show Respondent took any action to remedy
  the situation after Charging Party's complaint. The evidence shows Charging Party was denied a
  promotion to Recreation Supervisor by the same individuals who were aware of and condoned
  the hostile work environment. Accordingly, there is reasonable cause to conclude Respondent
  violated Title VII.

  Upon finding that a violation has occUtTed, the Commission attempts to eliminate the alleged
  unlawful practices by informal methods of conciliation. Therefore, the Commission now invites
  the parties to join with it in reaching a just resolution of the matter. The confidentiality
  provisions· of Sections 706 and 709 of !fitle VII and Commission Regulations·· apply -to
  infonnation obtained during conciliation.

 If Respondent declines to discuss settlement or when, tbr 8).1.f e,.,.."'° reason, a settlement
 acceptable to· the Office Director is not obtained, the Director will inform the parties and advise
 them of tho court enforcement alternatives available to aggrieved persons and the Commission.
 A Commission representative wut contact each party in the near future to begin conciliation.

 You are reminded that Federal law prohibits retaliation against persons who have exercised their
 right to inquire or complain about matters they believe may violate the law. Discrimination
 against persons who have cooperated in Commission investigations is also prohibited. These
 protections apply regardless of the Commission's determination on the merits of the charge.

                                      On Behalf of the Commission:

JUL 18 2019
   Date                               l!l:Ji~
                                      Richmond Local Office
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 23 of 31 Pageid#: 27




          EXHIBIT C
      Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 24 of 31 Pageid#: 28




  EEOC Fonn \Ot.l.(111181                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                            NOTICE OF RIGHT TO Sue
                                                              (CONCILIATION FAILURE)
  To:   Ashley J. Adame                                                             From: Richmond Local Office
        99 North Street                                                                       400 North 8th Street
        Mothuen, MA 01844                                                                     Suite 360
                                                                                              Richmond, VA 23219



        D         On behalf of f'IJl'$On(&J aggrieved whoso Identity/$
                  CONFIDENTIAL (29 CFR §160f.7(s)J
  EEOC Charge No.                       EEOC Representative                                                            Telephone No.
                                        Vlckkl Y. Sumlin,
  438-2018-00068                        Investigator                                                                   (804) 771-2148

 TO THE PERSON AGGRIEVED:

 This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause to believe
that vlolatlons of lhe statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that Hwill not bring suit
against the Respondent at this time based on this charge and will close Its file fn this case. This does not mean that the EEOC
Is certifying that the Respondent Is In compliance with the law, or that the EEOC wlll not sue the Respondent rater or Intervene
later In your lawsuit if you decide to sue on your own behalf.

                                                         • NOTICE OF SUIT RIGHTS •
                                                     (See the eddltlo11at tnlonnetlon attached to this form.)

Title VII, the Americans with DlsablUtles Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment A9t: This will be the only notice of dlsmlssal and of your right to sue that we will send you.
You may flle a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be ffled WITHIN 90 DAYS of your receipt of this notice: or your rlght to sue based on this charge will be
lost. (The time lfmlt for filing suit based on a clalm under s1ate law may be different.)

Equal Pay Act (EPA): EPA suits must be flied In federal or state court within 2 years (3 years for willful vlolatlons) of the
alleged EPA underpayment This means that backpay due for any vlolatlons that occurred more than 2years (3 years>
before you file suit may not be collectlble,

If you file sui~ based on this charge, please send a copy of your court complaint to this office.
                            · D
                              · arQ n L'                                 " Olgllally signed by Daron LCalhoun
                                                                        o~,~~•J~!.1J.:-f~l~oun. oaEquat
                                                              On beha , tmpAtmi9lfflPJJilNCi\aty Commhsloo,
                                                                           ou..Rfchmond Local Office,
                              CaIhQ Un                                     em,llad,ron.talhoun•aeoc.gov, caUS
                                                                           OiSte:2020.osm n:49:34-04'00'             September 29, 2020
Endosurea(s)                                                                                                                (Date Malled)
                                                             Daron L. Calhoun,
                                                                 Director
cc:     Thomas MIiiar                                                            Joanno Dekker
        Attomey                                                                  THE SPIGGLE LAW FIRM
        ROCKINGHAM COUNTY                                                        4830 31st St. South, Suite A
        Human Resources                                                          Arllngton, VA 22208
        20 E. Oay St.
        Rockingham, VA 22802
  Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 25 of 31 Pageid#: 29



   Enclosure wlth EEOC
   Form 181-A(11116t
                                          INFORMATION RELATED TO FILING SUIT
                                        UNDER THE LAWS ENFORCED BY THE EEOC

                         (This Information 1'8/ates to ntlng suit In Federal or State court under Federal law.
                If you also plan to sue claiming violations of State law, please be aware that time llmlts and other
                       provisions of State law may be shorler or more limited than those described below.)

                                     Title VII of the Clvll Rights Act, the Americans with Dlsablllt(es Act (ADA),
  PRIVATE SUIT RIGHTS
                                ••   the Genetic Information Nondiscrimination Act (GINA), or the Age
                                     Discrimination In Employment Act (ACEA):

  In order to pursue this matter further, you must file a lawsuit against the respondent(s) named In the charge~
  90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90·
  day period Is over. your right to sue baaed on the charge referred to In this Notice wlll be lost. If you Intend to
  consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and Its envelopet and tell
  him or her the date you received lt. Furthennore, In order to avoid any question that you did not act In a timely
  manner, It Is prudent that your suit be filed within 90 days of the date this Notice was malled to you (as
· Indicated where-the Notlce·ls signed) or the date of the postmark, If later.                            · ·
   Your lawsuit may be filed In U.S. District Court or a State court of competent Jurisdiction. (Usually, the appropriate
   State court Is the general civil trial court.) Whether you file In Federal or State court Is a matter for you to decide
   after talking to your attorney. FIiing this Notice Is not enough. You must file a 11complalnt11 that contains a short
   statement of the facts of your case which shows that you are entllled to relfef. Courts often require that a copy of
  your charge must be attached to the complaint you me In court. If so, you should remove your birth dale from the
  charge. Some courts wlll not accept your complaint where the charge Includes a date of birth. Your suit may Include
  any matter alleged In the charge or. to the extent permitted by court decisions, matters like or related to the matters
  alleged in the charge. Generally, suits are brought In the State where the alleged unlawful practice occurred, but In
' some cases can be brought where relevant employment records are kept, where the employment would have
  been, or where the respondent has Its main office. If you have simple questions, you usually can get answers from
  the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
  or make legal strategy decisions for you.

 PRIVATE SUIT RIGHTS           --    Equal Pay Act (EPA):
 EPA suits must be flied In court within 2 years (3 years for wlllful vlolatlons) of the alleged EPA underpayment: back
 pay due for vlolaUons that occurred more than 2 xears 43 years) before you file suit may not be collectlble. For
 example, If you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
 before 7/1/10- not 12/1/10 -- In order to recover unpaid wages due for July 2008. This time llmlt for flllng an EPA
 suit Is separate from the 90-day filing period under Tltle VII, the ADA, GINA or the ADEA referred to above.
 Therefore, If you also plan to sue under Title VU. the ADA, GINA or the ADEA. In addition to suing on the EPA
 claim, suit must be filed within 90 days of this Notice !Ill! within the 2· or 3-year EPA back pay recovery period.

 ATTORNEY REPl:{ESENTATION •• Title VII, the ADA.or GINA:

 If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having Jurisdiction
 In your case may, In limited circumstances. assist you In obtaining a lawyer. Requests for such assistance must be
 made to the U.S. District Court In the fonn and manner lt requires (you should be prepared to explain In detall your
 efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
 because such requests do nm relieve you of the requirement to bring suit wilhln 90 days.

 ATTORNEY REFERRAL AND EEOC ASSISTANCE                    ••   All Statutes:

You may contact the EEOC representative shown on your Notice If you need help In finding a lawyer or If you have any
questions about your legal rights, Including advice on which U.S. District Court can hear your case. If you need to
Inspect or obtain a copy of Information In EEOC's file on the charge, please request It promptly In writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge flies after a certain time, au charge flies
are kept for et least 6 months after our last action on the case. Therefore, If you flle suit and want to review the charge
flle, please make your review request within 6 months of this Notice. (Before ming suit, eny request ehourd be
made within the next 90 days.)             •·
                  IF YOU PILE SUIT, PLEAS,f;$END A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
      Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 26 of 31 Pageid#: 30




   EEOC FOffl\ 101.0 (11/tD)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                           NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
  To: Ashley J. Adame                                                                        From:      Richmond Local Offtoa
          99 North Street                                                                               400 North 8th Stroot
          Methuen, MA 01844                                                                             Suite 360
                                                                                                        Richmond, VA 23218



        0            On beha" ol person(s) eggrisvad who,e klentny Is
                     CONFIOENTIAL (29 CFR §1601.7(a))
  EEOC Charge No.                                          EEOC RepresenlaUvo                                                 Telephone No.
                                                          Vlckkl Y. Sumlln,
  438-2018-00066                                          Investigator                                                        (804) 771 ..2140
                                                                                         (See also the addilfonal Information onclosed with this form.)
 NOTICE TO THE PERSON AGGRIEVED:
 Tltle VII of the Civil Rights Act of 1984, the Amerlcans·w1th Dlsabllltles Act (ADA), or the Genetic lnfo.-matlon Nonalacrlmlnitron
 Act (GINA): This Is your Notice of Right to Sue, Issued under Title VII, the ADA or GI NA based on the above-numbered charge. It has
 been Issued at your request. Your lawsuit under TIiie VII, the ADA or GINA must be flied In a federal or state court WITHIN IQ DAYS
 of your receipt of this notice: or your right to sue based on thl& charge will be lost. (The time limit for flllng suit based on a claim under
 state law mey be different.)
       (K]          More than 180 days have passed since the fillng of this charge.
      D             Less than 180 days have passed since the filing of this charge, but I have delennlned that It ls unlikely that the EEOC will
                    be able to compfete Its administrative processing within 180 days from the filing of this charge.
      [[)           The EEOC Is terminating lls processing of this charge.
      D             The EEOC will continue to process this charge.
Age Discrimination In Employment Act (ADEA): You may sue under the ACEA at any time from 60 days after the charge was flied until
90 days after you receive notice that we have completed action on the charge, In this regard, the paragraph marked below applies to
your case:
      D            lhe EEOC Is closing your case. Therefore, your lawsult under the ACEA must bo flied In federal or state court WlIWti
                   90 DAV§ of your receipt of this Notice. Otherwise, your right to sue based on the ebove-numbered charge will be lost.

      0            The EEOC Is continuing It, handling of your ADEA case. However, If 60 days have passed since the filing of the charge,
                   you may file suit In federal or state court under the ACEA at this time.

Equal Pay Act (EPA): You already have the rlghl to sue under the EPA (filing an EEOC charge Is not required.) EPA suits must be brought
In federal or state court within 2 yeare (3 years for wfllful vlolallona) of the alleged EPA underpayment. This means that backpay due for
any vlolatlone that occurred more than 2 years (3 years) before you me suit may not be collectlble.

If you Hie sul~ based on this charge, please send a copy of your court ccmplalnt to this office.

                                                            On belaffJr•&;~ll!glj§;t.~n
                                                   . kk• S  •
                                                  Vic I um 1,n                  DN:cnavrckld Sumlln,oaEEOC.
                                                                                ouaEEOCRldlmondL0<•IOflln,
                                                                                tmatl•vlcklttJumlln0ee«,~ov, '"'US         September 29, 2020
                                                   ------·                      Date:2020.c>9J907:45:47-o4'00' '     For
Enclosures(s)                                                           Daron L. Calhoun,                                        (Date Ms/led)
                                                                             Director

cc:           Thomas MIiier                                                               Joanne Dekker
              Rockingham County Administration Center                                     THE SPIGOLE LAW FIRM
              20 East Gay Street                                                          4830 31st St, South, Suite A
              Harrisonburg, VA 22803                                                      Arlington, VA 22206
 Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 27 of 31 Pageid#: 31



  Endoturo with EEOC
  Form 181-B 111118)
                                         INFORMATION RELATED TO FILING SUIT
                                      UNDER THE LAWS ENFORCED BY THE              EEOC
                       (This Information relates to fl/Ing suit In Federal or State court under Federal law.
              If you also plan to sue claiming violations of State law, please be aware that time limits and other
                   · provisions of State law may be shorter or more limited than those described below.)

  PRIVATE SUIT RIGHTS
                                 Title VII of the Civil Rights Act, the Americans with Dlsabllltles Act (ADA),
                              •• the Genetic Information Nondiscrimination Act (GINA), or the Age
                                 Discrimination In Employment Act (AOEA):
 In order to pursue this matter further, you must file a lawsuit against the respondent(&) named In the charge mtlllJ].
 90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
 day period Is over. your right to sue based on the charge referred to In this Notice will be lost. If you Intend to
 consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and lls envelope, and tell
 him or her the date you received lt. Furthermore, In order to avoid any question that you did not act in a tfmely
 manner, It Is prudent that your suit be filed within 90 days of the date this Notice was malled to you (as
 Indicated where t~e N.otice Is .elgned) or the date of tt\i pQs.tmark, If later.
  Your lawsuit may be filed In U.S. District Court or a State court of competent Jurisdiction. (Usually, the appropriate
  State court Is the general civil trial court.) Whether you file In Federal or State court is a matter for you to decide
  after talking to your attorney. Fillng this Notice Is not enough. You must file a 11complalnl11 that contains a short
 statement of the facts of your case which shows Ihat you are entitled to relief. Courts often require that a copy of
 your charge must be attached to the complaint you file In court. If s01 you should remove your birth dale from the
 charge. Some courts wlll not accept your complaint where the charge Includes a date of birth. Your suit may Include
 any matter alleged In the charge or, to the extent permitted by court decisions, matters like or related to the matters
 alleged In the charge. Generally, suits are brought In the State where the alleged unlawful practice occurred, but In
 some cases can be brought where relevant employment records are kept, where the employment would have
 been, or where the respondent has Its main office. If you have simple questions, you usually can get answers from
 the office of the clerk of the court where you are bringing suit, but do not expect that office to write your compla1nt
 or make legal strategy decisions for you.

 PRIVATE SUIT RIGHTS         ...   Equal Pay Act (EPA):
EPA suits must be filed In court within 2 years (3 years for wlllful violations) of the alleged EPA underpayment: back
pay due for vlolatlons that occurred more than 2 years (3 years) before you flle suit may not be conectlble. For
example, If you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 •- In order to recover unpaid wages due for July 2008. This time Umlt for flllng an EPA
suit Is separate from the 90-day fillng period under Title Vil, the AOA, GINA or the ACEA referred to above.
Therefore, if you also plan to sue under Title VII, the AOA, GINA or the ADEA 1 In addition to suing on the EPA
claim, suit must be flied within 90 days of this Notice mg within the 2-or 3-year EPA back pay recovery period.

ATTO~NEV REPRESENTATION ... Title VII, the ADA or GINA:
If you cannot afford or have been unable to obtain a lawyer to represent you. the U.S. District Court having Jurisdiction
In your case may, In llmlled circumstances, assist you In obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court In the form and manner ft requires (you should be prepared to explain In detsll your
efforts to retain an attorney), Requests should be made well before the end of the 90-day period mentioned above.
because such requests do    nm   relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    ••   All Statutes:
You may contact the EEOC representative shown on your Notice If you need help In finding a lawyer or rt you have any
questions about your legal rights, Including advice on which U.S. District Court can hear your case. If you need to
Inspect or obtain a copy of lnfonnatlon In EEOC's me on the charge, please request It promptly In writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge flies after a certain time, all charge files
are kept for at least 6 months after our lasl action on the case. Therefore, If you file suit and want to review the charge
file, please make your review request within 8 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)
                IF YOU FILE SUIT, PLEASE Sf!ND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
            Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 28 of 31 Pageid#: 32



    COVER SHEET FOR FILING CIVIL ACTIONS                                                                                                                      Case No ..............................................................................
    COMMONWEALTH OF VIRGINIA                                                                                                                                                             (CLERK'S OFFICE USE ONLY)

    ............................................................. ,... ,....................... Rockin~ham. County_ ........................................................................................ Circuit Court
    ................................................. Ashley Adams ................................................ V.IIn re . ...................................... Rock in~ham Co~~tY........................................
                                                         PLAIN'l.lFF(S)                                                                                                               DEFENDAHT(S)

    ······•······••····•····································•······················································•··....... ,......
    J, the undersigned [ l plaintiff [ ] defendant [X] attorney for (X] plaintiff( ) defendant hereby notify the Clerk of Court that I am filing
    the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

    GENERAL CIVIL                                                                              ADMINISTRATIVE LAW                                                           PROBATE/WILLS AND TRUSTS
   Subsequent Actions                                 [ ] Appeal/Judicial Review ofDecision of                                                                                 [ ] Accounting
       [ ) Claim lmplcading Third Party Defendant          (select one)                                                                                                        [ ] Aid and Guidance
           [ ] Monetary Damages                            [ ) ABC Board                                                                                                       [ ] Appointment (select one)
           [ ) No Monclary Damages                         [ ) Board of Zoning                                                                                                     [ ] Guardian/Conservator
       [ ) Counterclaim                                    [ ) Compensation Board                                                                                                  ( ] Standby Guardian/Conservator
           [ ] Monelary Damages                            [ ) OMV License Suspension                                                                                              ( ] Custodian/Successor Custodian (UTMA)
           [ ] No Monetary Damages                         [ J Employee Grievance Decision                                                                                     [ ] Trust (select one)
      [ ) Cross Claim                                      [ ] Employment Commission                                                                                               ( 1Impress/Declare/Create
      [ ) lntcrpleader                                     [ ] Locul Government                                                                                                    ( ) Reformation
      ( ) Reinstatement (other than divorce or             I ] Marine Resources Commission                                                                                     [ ] Will (select one)
           driving privileges)                             ( ] School Board                                                                                                        ( ) Construe
      [ ) Removal of Case to Federal Court                 ( ] Voccr Registration                                                                                                  ( ) Contested
  Business & Contract                                     [ J Other Administrative Appeal
      [ ) Attachment                                                                                                                                                       MISCELLANEOUS
      [ ] Confessed Judgment                      DOMESTIC/FAMILY                                                                                                             [ ] Amend Death Certificate
     f ) Contract Aclion                             l ) Adoption                                                                                                             [ ] Appointment (select one)
     [ ) Contract Specific Performance                    [ JAdoption - Foreign                                                                                                    [ ] Church Trustee
     ( ) Delinuc                                    ( ] Adult Protccllon                                                                                                           [ ) Conservator of Peace
     [ ) Garnishment                                ( ] Annulment                                                                                                                  [ ) Marriage Celebrant
  Property                                                [ J Annulment - Counterclaim/Responsive                                                                             [ ] Approvul of Transfer of Structured
     [ ) Annexation                                           Pleading                                                                                                            Settlement
     [ ] Condemnation                               ( ] Child Abuse and Neglect - Unfounded                                                                                   [ ] Bond Forfeiture Appeal
     [ ) Ejectment                                       Complaint                                                                                                           [ ] Declaratory Judgment
     [ ) Encumber/Sell Real Estate                  ( J Civil Contempt                                                                                                       [ ] Declnrc Death
    [ ) Enforce Vendor's Lien                       [ ] Divorce (select one)                                                                                                 [ 1Driving Privileges (select one)
    ( ) Escheatment                                      [ ) Complaint-Contested•                                                                                                 [ ] Reinstatement pursumu to § 46.2-427
    ( ) Establish Boundaries                             [ J Complaint- Uncontested•                                                                                              [ ) Restoration - Habitual Offender or J'd
    [ ) Landlordffenant                                 [ ] Counterclolm/Rcsponsive Pleading                                                                                          Offense
         [ 1Unlawful Detainer                           [ ] Reinstatement -                                                                                                  [ J Expungcment
    [ ] Mechanics Lien                                        Custody/Visitation/Support/Equltablc                                                                           [ ] Firearms Rights-Restoration
    ( ] Partillon                                             Dislribution                                                                                                   [ ] Forfeiture of Property or Money
    I ) Quiel Title                                [ ] Separate Maintenance                                                                                                 l 1Freedom of lnformalion
    I ] Tennination of Mineral Rights                   [ ] Separate Maintenance Counterclaim                                                                               [ ) Injunction
 Tort                                                                                                                                                                       [ ] Interdiction
   [ ] Asbestos Litigation                        WRITS                                                                                                                     [ ] Interrogatory
   [ ) Compromise Seulcment                        [ J Certiorari                                                                                                           [ ] Judgment Lien-Bill to Enforce
   [ ) Intentional Tort                            [ J Habeus Corpus                                                                                                        [ ) Law Enforcement/Public Official Petition
   [ } Medical Malpractice                         [] Mandamus                                                                                                              [ ] Name Change
   [ ) Motor Vehicle Tort                          [ ] Prohibition                                                                                                          [ ] Referendum Elections
   [ ) Product Linbitity                           [ ] Quo Worranto                                                                                                         [ J Sever Order
   [ ) Wrongful Death                                                                                                                                                       [ ) Taxes (:;elect one)
   (XJ Other General Tort Liability                                                                                                                                              [ J Correct Erroneous State/Local
                                                                                                                                                                                 ( ] Delinquent
                                                                                                                                                                            [ ] Vehicle Confiscation
                                                                                                                                                                            [ ) Voting Rights - Restoration
                                                                                                                                                                            (X] Other (please SJ)eclfy)
[ ] Damages in the amount of$ ............................................................... arc claimed.                                                                         Employment. Discrimination .Preg/Sex
........................ 12/22/2020 ........................
                             DATE                                                                                 I I PLAINTIFF         t I DEJ-'ENDANT          hd ATTORNBV FOR                hd PLAltlTlt"f
                                                                                                                                                                                                I I DBFBNDANT
........................................................Joanne Dekkel' .................................................... ..
                                                           PRINTNAMB
....................... 4830 A.31st.Street South,.Arlin_gton. VA.22206...................... .                                              •
                                                                                                                                                11
                                                                                                                                                     Contestcd11 divorce means any of the following matters arc in
                                   ADDa.ESSfTEI.P.PHONB NUMDl?R OP SIONA TOI\                                                              dispute: grounds of divorce, spousal support and maintcn11nce,
.............. Phone:(703) 215-1 123. Ext., l; Facsimile: (202) S 17-9179.............                                                     child custody and/or visitation. child support, property distribution
                                                                                                                                           or debt allocation. An "Uncontested•' divorce Is flied on no fault
........ ~ .................................. .Jdekker(ti}spigfd,~law.com ............................................                     grounds and none of lhe above issues are in dispute.
                                     Et.fAJL ADDRESS OP SIONATOR (OPTIONAi,)
fOKM CC-1416 (MASTER) PAOE ONE 07/16
 Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 29 of 31 Pageid#: 33




                                                                                   Civil Action Type Codes
                                                                                  (Clerk's Office Use Only)

 Accounting .......................................................................... ACCT           Ejectment ........................................................................... EJ8T
 Adoption ............................................................................... ADOP        Encumber/Sell Renl Estate ............................................... RB
 Adoption - Foreign .......................................................... FORA                   Enforce Vendor•s Lien ................................................ VEND
 Adult Protection .................................................................. PROT             Escheatment ........................................................................ ESC
 Aid and Guidance .................................................................. AID             Establish Boundaries .................................................... ESTB
 Amend Death Certificate ................................................... ADC                     Expungement .................................................................. XPUN
 Annexation ........................................................................ ANEX             Forfeiture of Property or Money .............................. FORF
 Annulment ........................................................................... ANUL          Freedom of Information .................................................. FOi
 Annulment - Counterclaim/Responsive Pleading .. ACRP                                                Garnishment .................................................................. GARN
 Appeal/Judicial Review                                                                              Injunction ............................................................................... JNJ
      ABC Board .................................................................... ABC             Intentional Tort ................................................................ ITOR
      Board of Zoning ........................................................ ZONE                  Interdiction ....................................................................... JNTD
      Compensation Board .............................................. ACOM                         lnterpleader ....................................................................... INTP
      OMV License Suspension ............................................. JR                        lnterrogatory ..................................................................... INTR
      Employment Commission ........................................ EMP                             Judgment Lien - Bill to Enforce ............................... LIEN
      Employment Grievance Decision .......................... GRV                                   Landlord/Tenant ................................................................... LT
      Local Government ................................................... GOVT                      Law Enforcement/Public Official Petition ............... LEP
      Marine Resources ....................................................... MAR                   Mechanics Lien ............................................................ MECH
     School Board ..................................................................... JR           Medical Malpractice ...................................................... MED
     Voter Registration .................................................... AVOT                    Motor Vehicle Tort ........................................................... MV
     Other Administrative Appeal ............................... AAPL                                Name Change ....................................................................... NC
 Appointment                                                                                         Other General Tort Liability ..................................... GTOR
     Conservator of Peace .................................................. COP                     Partition ............................................................................. PART
     Church Trustee .......................................................... AOCT                  Pem1it, Unconstitutional Grant/Denial by Locality LUC
     Custodian/Successor Custodian (UTMA) ...... UTMA                                                Petition - (Miscellaneous) ............................................. PET
     Guardian/Conservator .............................................. APPT                        Product. Liability ........................................................... PROD
     Marriage Celebrant ................................................. ROMC                      Quiet Title ..............................................................................QT
     Standby Guardian/Conservator ........................... STND                                  Referendum Elections .... ._ ........................................... ELEC
Approval of Transfer of Structured Settlement .............. SS                                     Reinstatement (Other than divorce or driving
Asbestos Litigation .................................................................. AL              privileges) ..................................................................... REIN
Attach1nent .............................................................................. ATT      Removal of Case to Federal Court ............................. REM
Bond Forfeiture Appeal ...................................................... BFA                   Restore Firearms Rights - Felony ............................ RFRF
Child Abuse and Neglect - Unfounded Complaint .. CAN                                                Restore Firearms Rights-Review .......................... RFRR
Civil Conten1pt ................................................................... CCON            Separate Maintenance ...................................................... SEP
Claim lmpleading Third Party Defendant -                                                            Separate Maintenance - Counterclaim/Responsive
  Monetary Damages/No Monetary Damages ........... CTP                                                 Pleading ........................................................................ SCRP
Complaint - (Miscellaneous) .......................................... COM                          Sever Order ...................................................................... SEVR
Compromise Settlement ................................................. COMP                        Sex Change ......................................................................... COS
Condemnation ................................................................... COND               Taxes
Confessed Judg1nent ................................................................ CJ                  Correct Erroneous State/Local ........................ CTAX
Contract Action .................................................................. CNTR                  Delinquent .............................................................. DTAX
Contract Specific Performance ....................................... PERF                          Tennination of Mineral Rights .................................... MIN
Counterclaim - Monetary Damages/No Monetary                                                         Trust- Impress/Declare/Create ................................ TRST
  Damages ..... ".......................................................................... CC      Trust - Reformation ...................................................... REFT
Cross Clahn ......................................................................... CROS          Uniform Foreign Country Money Judgments ....... RFCJ
Declaratory Judgment ...................................................... DECL                    Unlawful Detainer .............................................................. UD
Declare Death ..................................................................... DDTH            Vehicle Confiscation ...................................................... VEH
Detinue ......................................................................................DET   Voting Rights - Restoration ...................................... VOTE
Divorce                                                                                             Will Construction ...........................................................CNST
    Complaint - Contested/Uncontested ...................... DIV                                    Will Contested ................................................................ WILL
    Counterclaim/Responsive Pleading ................... DCRP                                       Writs
    Reinstatement - Custody/Visitation/Support/                                                         Certiorari ...................................................................... WC
       Equitable Distribution ............................................ CVS                           Habeas Corpus ........................................................ WHC
Driving Privileges                                                                                       Mandamus .................................................................. WM
    Reinstatement pursuant to§ 46.2~427 ................ DRIV                                           Prohibition .................................................................... WP
    Restoration - Habitual Offende1· or                                                                 Quo Warranto ........................................................ WQW
    3rd Offense ................................................................... REST            Wrongful Death .................................................................. WD

fORMCC 1416(MASTER) PAOF.TWO 10/11
           0
       Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 30 of 31 Pageid#: 34


                               COMMONWEALTH OF VIRGINIA




                                ROCKINGHAM COUNTY CIRCUIT COURT
                                            Civil Division
                                        80 COURT SQUARE
                                     HARRISONBURG VA 22802
                                           (540) 564-3000
                                                 Summons


         To: THOMAS H MILLER                                                Case No. 165CL20004622-00
              20 EAST GAY STREET
              HARRISONBURG VA 22802




         The party upon whom this summons and the attached complaint are served is hereby notified
         that unless within 21 days after such service, response is made by filing in the clerk's office
         of this court a pleading in writing, in proper legal form, the allegations and charges may be
         taken as admitted and the court may enter an order, judgment, or decree against such party
         either by default or after hearing evidence.
         Appearance in person is not required by this summons.

         Done in the name of the Commonwealth of Virginia on,Wednesday, December 23, 2020

         Clerk of Court: CHAZ W. HAYWOOD




    fostructions:

                                                                   UAlE  1~-~ 9:A~o
                                                                  ~Personal               /~
Hea1-ing Official:
                                                                   •• Substitute
                                                                      Door       _ _ _'_
                                                                                       ~_" -_
                                                                   D Pcrs9J1 lflDJlJfOe _ _ __
                                                                   UNIT#~
                                                                         8. F. Mutchoson -Shenff ,..

                     DEKKER, JOANNE
Attorney's name:     4830A 31ST ST., S
                     SUITE A
                     ARLINGTON VA 22206
Case 5:21-cv-00006-TTC Document 1-2 Filed 01/21/21 Page 31 of 31 Pageid#: 35


                                                                                      Fl
                           COMMONWEALTH OF VIRGINIA
                      CIRCUIT COURT OF ROCKINGHAM COUNTY
                                80 COURT SQUARE
                                                                                                  I(
                          HARRISONBURG, VIRGINIA 22802
                                Phone: (540) 564-3111

Ashley Adams vs. Rockingham County

                                                               Case No.:
TO:    Thomas H. Miller, Esq., County Attomey
       Rockingham County Administration Center
       20 East Gay Street
       Harrisonburg, Virginia 22802


                                 SUMMONS - CIVIL ACTION

The party upon whom this summons and attached complaint are served is hereby notified

that unless within 21 days after such service, response is made by filing in the Clerk's office

of this Court a pleading in writing, in proper legal form, the allegations and charges may be

taken as admitted and the court may enter an order, judgment, 01· decree against such party

either by default or after hearing evidence.



APPEARANGE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.



Done in the name of the Commonwealth of Virginia,     011   December 22, 2020.



                                                                           OOD,CLERK




Plaintiffs Attomey: Joa1me Dekker
